United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, NORTH BROADWAY
STATION, San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1259
Issued: May 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 24, 2008 appellant filed a timely appeal from a January 18, 2008 decision of
the Office of Workers’ Compensation Programs that denied his recurrence claim and a
March 10, 2008 decision that denied his request for reconsideration. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly found that appellant did not establish that
he sustained a recurrence of disability on February 6, 2007; and (2) whether the Office properly
refused to reopen appellant’s claim for further review of the merits pursuant to 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
This case has previously been before the Board. By decision dated September 15, 2005,
the Board affirmed a September 9, 2004 Office decision finding that appellant had no loss of

wage-earning capacity, effective February 23, 2003, the date he returned to work.1 On
December 15, 2005 the Board denied appellant’s petition for reconsideration. The law and the
facts of the previous Board decisions are incorporated herein by reference.
On April 2, 2007 appellant submitted a Form CA-2a, claim for recurrence of disability,
alleging that his lower back, neck and left shoulder hurt when he lifted heavy books and boxes at
work. He noted that he had continued to seek medical treatment since the initial injury.
Appellant did not stop work and his supervisor stated that he had returned to full duty on
March 4, 2003. By letter dated November 19, 2007, the Office informed appellant of the
evidence needed to support recurrence claim.
In treatment notes dated from September 1, 2005 to November 12, 2007, Dr. Erlinda E.
Belvis, a Board-certified psychiatrist, noted appellant’s report that he was being harassed at
work, described his emotional condition and advised that his affect and mood were depressed. In
reports dated February 6, 2007, she noted that appellant claimed he injured his hand in the
August 2, 1991 injury and also complained of shoulder and back pain that could have been
aggravated by lifting at work. Dr. Belvis diagnosed chronic cervical and lumbar back pain and
shoulder pain secondary to the August 1991 employment injury. On May 7, 2007 she reported
that appellant had been lifting mail at work and his current condition could be a new injury
instead of an exacerbation of his past injury. In reports dated August 3 and November 12, 2007,
Dr. Belvis noted that appellant continued to have shoulder problems and continued to be
depressed.
In a March 7, 2007 report, Dr. Salvador P. Baylan, a Board-certified physiatrist,
diagnosed left shoulder impingement syndrome and provided restrictions to appellant’s physical
activity. On April 3, 2007 he advised that appellant should remain off work until April 20, 2007
due to an acute exacerbation of low back pain. In reports dated April 20 and June 19, 2007,
Dr. Baylan diagnosed left rotator cuff tear, advised that appellant could work eight hours a day
with left shoulder restrictions and noted that a surgical consult was pending.
By decision dated January 18, 2008, the Office denied appellant’s recurrence claim,
finding the medical evidence insufficient to establish that his current condition or disability were
caused by the August 2, 1991 employment injury.
On February 15, 2008 appellant requested reconsideration. He stated that a report from
Dr. Baylan was enclosed. This report, however, is not found in the case record. In a March 10,
2008 decision, the Office denied appellant’s reconsideration request.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
1

Docket No. 05-496 (issued September 15, 2005). Appellant, then a 36-year-old city carrier, sustained
employment-related sprains of the lumbar region and neck, postconcussion syndrome, left knee strain and
depression when he was injured in a motor vehicle accident on August 2, 1991.

2

that caused the illness.”2 A person who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial, reliable
and probative evidence that the disability for which he claims compensation is causally related to
the accepted injury. This burden of proof requires that an employee furnish medical evidence from
a physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disabling condition is causally related to the employment injury and supports that
conclusion with sound medical reasoning.3 Where no such rationale is present, medical evidence
is of diminished probative value.4
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.5 Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized medical opinion of whether there is a
causal relationship between the claimant’s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.6
ANALYSIS -- ISSUE 1
The Board finds that appellant has not established that he sustained a recurrence of
disability on February 6, 2007 caused by the accepted August 2, 1991 employment injury. The
issue of whether a claimant’s disability is related to an accepted condition is a medical question
which must be established by a physician who, on the basis of a complete and accurate factual
and medical history, concludes that the disability is causally related to employment factors and
supports that conclusion with sound medical reasoning.7 Medical opinion evidence must be of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.8
The accepted conditions in this case are sprains of the neck and lumbar region, a left knee
strain, depression and postconcussion syndrome. Appellant contends that an additional
condition, a left shoulder injury, was caused by the August 2, 1991 employment injury. In
several reports Dr. Belvis, an attending psychiatrist, noted that appellant was complaining of
shoulder pain secondary to the August 2, 1991 injury. However, she also advised that this was a
2

20 C.F.R. § 10.5(x); R.S., 58 ECAB ____ (Docket No. 06-1346, issued February 16, 2007).

3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

4

See Ronald C. Hand, 49 ECAB 113 (1997); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

5

Jennifer Atkerson, 55 ECAB 317 (2004).

6

I.J., supra note 3; Victor J. Woodhams, 41 ECAB 345 (1989).

7

Sandra D. Pruitt, 57 ECAB 126 (2005).

8

Roy L. Humphrey, 57 ECAB 238 (2005).

3

new injury caused by heavy lifting at work. Medical opinions that are speculative or equivocal
in character are of diminished probative value.9 The reports of Dr. Belvis are therefore
insufficient to establish that appellant’s claimed shoulder condition was caused by the August 2,
1991 employment injury. While appellant has an accepted emotional condition, Dr. Belvis did
not advise that he was totally disabled due to this condition.
Dr. Baylan noted on an April 3, 2007 disability slip that appellant should be off work
until April 20, 2007 due to an acute exacerbation of low back pain. However, he did not provide
any explanation regarding the cause of the condition or disability or relate it in any way to the
August 2, 1991 employment injury. Whether a particular injury causes an employee to be
disabled for employment and the duration of that disability are medical issues which must be
proved by a preponderance of the reliable, probative and substantial medical evidence.10
Medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.11
The record in this case does not contain a medical report providing a rationalized medical
opinion that appellant’s claimed recurrence of disability was caused by the accepted injuries.12
As appellant did not submit sufficient medical evidence, he did not meet his burden of proof to
establish that he sustained a recurrence of disability. The Office properly denied his claim.13
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Federal Employees’ Compensation Act14 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation,
either under its own authority or on application by a claimant.15 Section 10.608(a) of the Code
of Federal Regulations provides that a timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence and/or argument that meets at least
one of the standards described in section 10.606(b)(2).16 This section provides that the
application for reconsideration must be submitted in writing and set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; (ii) advances a relevant legal argument not previously considered by the Office; or
(iii) constitutes relevant and pertinent new evidence not previously considered by the Office.17
9

D.D., 57 ECAB 734 (2006).

10

Tammy L. Medley, 55 ECAB 182 (2003).

11

Willie M. Miller, 53 ECAB 697 (2002).

12

Cecelia M. Corley, 56 ECAB 662 (2005).

13

Tammy L. Medley, supra note 10.

14

5 U.S.C. §§ 8101-8193.

15

5 U.S.C. § 8128(a).

16

20 C.F.R. § 10.608(a).

17

Id. at § 10.608(b)(1) and (2).

4

Section 10.608(b) provides that, when a request for reconsideration is timely but fails to meet at
least one of these three requirements, the Office will deny the application for reconsideration
without reopening the case for a review on the merits.18
ANALYSIS -- ISSUE 2
In his February 15, 2008 request for reconsideration, appellant stated that an enclosed
report from Dr. Baylan was sufficient to establish that his left shoulder condition was caused by
the August 2, 1991 employment injury. He did not allege or demonstrate that the Office
erroneously applied or interpreted a specific point of law or advance a relevant legal argument
not previously considered by the Office. Consequently, appellant is not entitled to a review of
the merits of his claim based on the first and second above-noted requirements under section
10.606(b)(2).19
With respect to the third above-noted requirement under section 10.606(b)(2), appellant
stated that an additional report from Dr. Baylan was enclosed. However, such report is not found
in the case record. The underlying issue in this case is whether appellant established that he
sustained a recurrence of disability of the August 2, 1991 employment injury. This requires the
submission of medical evidence establishing that his current condition and/or disability was
caused by the employment injury. Appellant submitted no such evidence. As he did not submit
relevant and pertinent new evidence not previously considered by the Office, properly denied his
reconsideration request.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a recurrence of disability causally related to the August 2, 1991 employment injury and
that the Office properly refused to reopen appellant’s case for further consideration of the merits
of his claim pursuant to 5 U.S.C. § 8128(a).

18

Id. at § 10.608(b).

19

Id. at § 10.606(b)(2).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 10 and January 18, 2008 are affirmed.
Issued: May 14, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

